UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
______________________________________

EON INTERNATIONAL CORPORATION

                            Plaintiff(s),

              v.                                                19-CV-764

SAFECOMM PRODUCTS, LLC,

                      Defendant(s).
______________________________________



                            CLERK’S ENTRY OF DEFAULT

It appearing that Defendant(s)

Safecomm Products, LLC

are (is) in Default for failure to appear or otherwise defend as required by law, Default is
hereby entered as against said defendants on this day of October 9, 2019.




                                                     MARY C. LOEWENGUTH
                                                           Clerk of Court
                                                     United States District Court



                                                     By: s/Suzanne Grunzweig
                                                         Deputy Clerk
